Campbell, C. J.,
delivered the opinion of the court.
The eighth instruction for the plaintiff should not have been given, for § 1048 of the code, on which it was based, does not apply to towns, but to the highways in the country. Section 1047 of the code was deemed a sufficient safeguard for towns. Ringing the bell or blowing the whistle in a town may be a proper precaution in some circumstances, but it is not prescribed by statute or common law as an imperative requirement.
The fourth instruction asked by the defendant should have been given. The court had correctly instructed the jury in the fourth instruction for the plaintiff’, that “ in operating its road through the public streets of a city, very much in use ,,by the public, the railroad company is held to the exercise of a very high degree of care, and must not omit any reasonable duty that may tend to the safety of the public,” and the plaintiff’should be required to abide by a like just rule as applied to his conduct. The greater the danger the greater the caution required to avoid it, is the rule for the railroad companies, and for those exposed to injury by them.
A greater rate of speed than six miles an hour is prohibited *126by statute in towns, because ordinarily that is sufficient for the safety of persons and things, but in some conditions so great a speed as this may not be allowable; and so it is a question determinable by circumstances whether a given rate of speed is consistent with due caution. Whether the person complaining of an injury has himself exercised due caution is likewise ,to be determined by circumstances, for what would be such in one state of case would not be in another; and it is an obvious dictate of common sense that greater caution and circumspection are required of one surrounded by increased difficulties and perils beyond those usually encountered.

Reversed and remanded for a new trial*